DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered. 
Priority
	This application claims priority from Provisional Application 62332754, filed 05/06/2016.
Status of Claims
	Claims 1 and 3-19 are pending.
	Claim 2 has been cancelled.
	Claims 10 and 11 have been withdrawn

Drawings
The previous objections to the drawings have been withdrawn in view of the applicant’s amendments and explanation.  Specifically, the location of proximal and distal holes that are laterally offset and on opposite sides of the blades as shown in Figures 14C/D
Specification
The disclosure is objected to because of the following informalities: amended typos. Specifically, the applicant’s newly amended paragraph refers to holds instead of holes in lines 17 and 18.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The pervious 112 rejection of claims 8 and 16 have been withdrawn in view of the applicant’s amendments and explanation.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 7, 9, and 19, they still the requirement for the blade to be aligned longitudinally with the pair of holes is considered to be new matter.  First, the examiner thanks the applicant for clarifying the two holes (1462/1464) are both longitudinally and axially offset from each other as shown best in marked up Figure 14D.  In view of this clarification it is clear that the two holes are not longitudinally aligned.  They are offset along the longitudinal axis and on opposite sides of the device.    Noting that the holes are in opposite outer surfaces of the tubular member spaced apart from the blade, which is within the tubular member it is unclear how the apex and holes can be considered longitudinally aligned.  It appears the apex of the blade could be aligned with a central axis of each hole separately, but the longitudinal axis of the device is perpendicular to this alignment axis.  Therefore, it is unclear how the apex could be longitudinally aligned with either or both of the holes.  It appears that the apex is only capable of being aligned with a diagonal axis extending through the first hole, through the tubular member, through the apex, and then through the second hole.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 have been amended to have their dependency removed, but they include a plurality of indefiniteness issues without depending upon an existing independent claim.  The applicant is advised to amend these claims to depend upon claim 8 and to review them for all antecedent basis issues.

Examiner’s Note
At this time no art rejection has been made with respect to the newly presented claims.  Due to the 112 rejections outlined above the scope of the claims are unclear.  It is unclear if the claims are directed at new embodiments, new matter, or new interpretations of the originally presented invention.

 Allowable Subject Matter
Claims 1 and 3-6 are allowed.
Claims 14 and 15 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 3 and 4.  The applicant is advised to amend claims 14 and 15 to depend upon claim 8.   When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. With respect to the maintained 112 rejections the applicant only clarified the location of the holes.  No explanation was provided about the apex can longitudinally align with both holes in view of them all being both axially and longitudinally offset.  Additionally, the applicant’s amendments created new issues with claims 14/15 and the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774

/Christopher D. Prone/           Primary Examiner, Art Unit 3774